Order affirmed, without costs of this appeal to either party. Memorandum: The magistrate before wham the petitioner pleaded guilty to a violation of a 'speed ordinance, this being the third conviction for speeding within eighteen months, did not require a surrender of the petitioner’s license to operate a motor vehicle. He did, however, immediately send a certificate of conviction of petitioner to the Commissioner of Motor Vehicles, The Commissioner revoked petitioner’s license more than ten days after the conviction and more than ten days after the time he received the certificate of conviction. The failure to comply with the provisions of section 71-a of the Vehicle and Traffic Law rendered such revocation void. That statute, requiring certain acts to be performed by public officials for the protection of the rights of individuals, is mandatory. (People v. Sutcliffe, 255 App. Div. 299.) All concur. (The order adjudges the order of the Commissioner of Motor Vehicles purporting to revoke the license of petitioner to be null and void.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ. [See post, p. 976.]